Case 2:20-cv-02005-CCC-MF Document 1 Filed 02/26/20 Page 1 of 6 PagelD: 1

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

UNITED STATES DISTRICT COURT

for the
District of

Division

TERMaIVE “VATHAUIE GLYN

 

 

 

 

      

~ 7 COD, CF i
Peiest OF JEétwunn — “PRo SE }) CaeN. Bp- ZO0S Coc.)
LSA#ATAH Gl? Fr 2.6 Van ) (to be filled in by the Clerk’s Office)
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. )
If the names of all the plaintiffs cannot fit in the space above, )
please write “see attached” in the space and attach an additional )
page with the full list of names.) m~ -
-y- ) S
) —
) cr
Sar. F VACEME cof
) MN ,
NEWARK HRT OG - PRECIMG p mest
Defendant(s) ) ~ ~ a 2
(Write the full name of each defendant who is being sued. If the TT 25
names of all the defendants cannot fit in the space above, please ) ot mo
cn

write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT AND REQUEST FOR INJUNCTION

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

needed.
Name JERMAINE ‘VATHAMEC! GlyNu
Street Address JG! RIVER Read
City and County kAtwa Mew JERE OCS
State and Zip Code NEU a7 SEY OES
Telephone Number

E-mail Address

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title ¢ifknown). Attach additional pages if needed.

Page | of 6
Case 2:20-cv-02005-CCC-MF Document 1 Filed 02/26/20 Page 2 of 6 PagelD: 2

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. |

 

 

 

 

 

Name SGT. F_vAlenn€

Job or Title (if known) POlECE SearRGauy VEUARK Police LEMME
Street Address /[39-Al Mu ARUE T STREET

City and County Mew Ake, ESSEK Couns

State and Zip Code MEW FaRSEY

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 2

 

 

 

 

 

Name Newred Police Deraimentc

Job or Title (if known) PUBLIC Law Evpok even AGeucy

Street Address /3¢-ht (URRICT ST Keel

City and County MEw ARK, ESSEx TCuwit _
State and Zip Code hE SEBS

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (ifknown)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

Page 2 of 6
Case 2:20-cv-02005-CCC-MF Document1 Filed 02/26/20 Page 3 of 6 PagelD: 3

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than n $75,000 is a diversity of citizenship case. Ina

diversity of citizenship case, no defendant may be a citizen 1 of the same State as any plaintiff.

What is the basis for federal court ee ee apply)
[Akederal question iversity of citizenship

Fill out the paragraphs in this section that apply to this case.

 

 

 

 

 

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

99 CFR Pakt_31-106), (1) [i)

' py —
ACTIONS PROHIGZTED'
B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

L. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) FERMALNE “MATHALIE Gl YU , is a citizen of the

State of (name) NEw WRK Awd vet FREY
THE STATE CF TRAE, AND THE KEMG OUI OF GOD

 

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name) THE Scecépeton LO SECHcv AH ;

 

and has its principal place of business in the State of (name)
THE MORAING STAR, THE KENGDem AGE OF GOD

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , 18 a citizen of
the State of (name) . Oris a citizen of

 

(foreign nation)

 

Page 3 of 6
Case 2:20-cv-02005-CCC-MF Document 1 Filed 02/26/20 Page 4 of 6 PagelD: 4

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

b. If the defendant is a corporation
The defendant, (name) SCARGENT F VALENTE , is incorporated under
the laws of the State of (name) MEW JERSEY , and has its

 

principal place of business in the State of (name) NHEw TRSEY

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name) NEw Ag NEW ;

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

“UN ER 1B U-S-C-9 (35a ACase IN WHICH ACITLZEN OF Ong STME SESH
CryLlze4/ OF AivoTHER STH OR NATO Any THE AiugentT AIT STIRKE TS AOAE
THARB IS. 000 EA DIVES OCF CITIZENWWHIP CHE. ho DEFEKT

May RE ACttizey vf IFC SAME STATE AS THE PLATHILFF -
Yl. Statement of Claim

 

 

 

 

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed.

A. Where did the events giving rise to your claim(s) occur?

(89-191 MARKET SiREET NEWARK, NEW JERSEY
NEWARK PoLTCE DEPARTMENT

SuB ~ PRECINT.

 

B. What date and approximate time did the events giving rise to your claim(s) occur?
MewdDAY FEBRUARY 24 3026
7ed0 AM ~ 71297 AM

 

Page 4 of 6
Case 2:20-cv-02005-CCC-MF Document1 Filed 02/26/20 Page 5 of 6 PagelD: 5

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Cc. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

SEARGEut F. VaAlevTe DEWTED THE PLAINTIFF AM AIMCRICAN
With DSAGIMHES CATMEAC Awp Bot TED WRTER DUE T¢

WAL-MURETON OL HH % 70 Buy (T. NF TRAwSET Superusce LNuciwep
Just Te Coveney THE APPeoxquate The THE euch occeneD, CORKER OF

Mawar vier AUD BRAD stREET MEW ARK, MEW JERS 762 7AM

 

IV. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
could not be measured.

EF Was Count) WITH C4woess ONES _—
T py views ps @ Oscrevee BUT GUCFE TRUTHEUC -

 

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

—[APPcikt Guoces FAMED 6.ClAk TIL Avo jouw MICHIEL VArs@uer
76 ORDER THE PAIMENT TO ME “PLATUAFFOOF BG7, TOO ASDoLcHeS - THe Dawe OM.
—T ACSO APREILLT JUDGES snames B-ClareK lit Awd Jon MICHAL UV ASGQuEz.
To TAasunctqvety ORDER SEARGERT F, VALENIE 102 "GIve TO THE ONE ASIBUG You."
Oc METHING GLoE AS A OPCEPLEN Aky AcTEOw FO Hii £ CoMmectieem WITH This ASE AT
At:
~AL50 ORDER SERRGENT F. VALENTE To COLLECT HED REIMBuksEemErv
Feoim HIS PANROLL DEPARTMENT ERowM FEDERAL AUDSOTHTE Kui pEMs
AGew ces THAT PAN rym NES WAGES FRem TRx DOLINS.

 

Page 5 of 6
Case 2:20-cv-02005-CCC-MF Document1 Filed 02/26/20 Page 6 of 6 PagelD: 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

 

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

 

 

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 6 of 6
